
	

114 HR 2390 : Homeland Security University-Based Centers Review Act
U.S. House of Representatives
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 2390
		IN THE SENATE OF THE UNITED STATES
		June 24, 2015Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require a review of university-based centers for homeland security, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Homeland Security University-Based Centers Review Act. 2.Review of university-based centers (a)GAO Study of University-Based CentersNot later than 120 days after the date of enactment of this Act, the Comptroller General of the United States shall initiate a study to assess the university-based centers for homeland security program authorized by section 308(b)(2) of the Homeland Security Act of 2002 (6 U.S.C. 188(b)(2)), and provide recommendations to the Committee on Homeland Security and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate for appropriate improvements.
 (b)Subject mattersThe study under subsection (a) shall include the following: (1)A review of the Department of Homeland Security’s efforts to identify key areas of study needed to support the homeland security mission, and criteria that the Department utilized to determine those key areas for which the Department should maintain, establish, or eliminate university-based centers.
 (2)A review of the method by which university-based centers, federally funded research and development centers, and Department of Energy national laboratories receive tasking from the Department of Homeland Security, including a review of how university-based research is identified, prioritized, and funded.
 (3)A review of selection criteria for designating university-based centers and a weighting of such criteria.
 (4)An examination of best practices from other agencies' efforts to organize and use university-based research to support their missions.
 (5)A review of the Department of Homeland Security’s criteria and metrics to measure demonstrable progress achieved by university-based centers in fulfilling Department taskings, and mechanisms for delivering and disseminating the research results of designated university-based centers within the Department and to other Federal, State, and local agencies.
 (6)An examination of the means by which academic institutions that are not designated or associated with the designated university-based centers can optimally contribute to the research mission of the Directorate of Science and Technology of the Department of Homeland Security.
 (7)An assessment of the interrelationship between the different university-based centers and the degree to which outreach and collaboration among a diverse array of academic institutions is encouraged by the Department of Homeland Security, particularly with historically Black colleges and universities and minority-serving institutions.
 (8)A review of any other essential elements of the programs determined in the conduct of the study. (c)Information Relating to University-Based CentersSubparagraph (D) of section 308(b)(2) of the Homeland Security Act of 2002 (6 U.S.C. 188(b)(2)) is amended to read as follows:
				
 (D)Annual report to CongressNot later than 1 year after the date of the enactment of this subparagraph and annually thereafter, the Secretary shall submit to Congress a report on the implementation of this section. Each such report shall—
 (i)indicate which center or centers have been designated pursuant to this section; (ii)describe how such designation or designations enhance homeland security;
 (iii)provide information on any decisions to revoke or modify such designation or designations; (iv)describe research that has been tasked and completed by each center that has been designated during the preceding year;
 (v)describe funding provided by the Secretary for each center under clause (iv) for that year; and (vi)describe plans for utilization of each center or centers in the forthcoming year..
			
	Passed the House of Representatives June 23, 2015.Karen L. Haas,Clerk
